DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “Configure” should be “configured” in line 3.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: In line 1 of ¶0058, “474, 474” should be “472, 474.”  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “each area of the input signal” is unclear. What is an “area” of an audio signal? 
claim 1, it is unclear how to “variably apply a dynamic range” to an audio signal. Is the limitation supposed to be “variably apply a dynamic range adjustment?”
Claims 2, 10, 18 and 20 are rejected for the same reasons as claim 1 above.
As to claim 20, the claim is directed to “an audio system comprising: pre-signal processing step.” A “step” is not a physical part of a “system,” unlike a processor. 
Claims 3-9, 11-17 and 19 are rejected for depending on the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seefeldt (US 2009/0097676 A1, cited in IDS) in view of Tracey et al. (US 2013/0163784 A1, cited in IDS).
As to claim 1, Seefeldt discloses an audio system comprising: 
a signal inputter configured to receive an input audio signal (Fig. 4. Audio received.); 
a signal processor (¶0079, Fig. 4. “a process or device 4 ("Generate Modification Parameters").”) configure to 
variably apply a dynamic range for each area of the input audio signal (¶0028 and ¶0147, Fig. 4. DRC across different bands of the audio signal.), 
apply a scaling of a size corresponding to an inverse number of a boosting gain determined by a user setting volume for the input audio signal (¶0056 and ¶0134, Figs. 4, 14a and 16. “A feedback arrangement is employed in which an estimate of the specific loudness of the unmodified audio signal and an approximation to the target specific loudness are derived from the modified audio signal, the estimate of the specific loudness being calculated using the inverse of a function of the audio signal or measure of the audio signal.” “The gains may then be computed from equation 14b. As mentioned earlier, the target specific loudness may be represented by a scaling of the specific loudness.” Gain is inverse of target specific loudness. Boosting gain is applied to reach target loudness which is set by user.), 
perform a tone mapping of the input audio signal by applying the boosting gain (¶0109, Fig. 16. “The processed or "modified" audio is synthesized from the gain-modified bands in a synthesis filterbank function or device ("Synthesis Filterbank) 110.”), 
perform signal compensation for the input audio signal (Fig. 16. Optional smoothing 107.), and 
apply a master volume according to the user setting volume (¶0137. “A standard volume control adjusts the loudness of an audio signal by applying a wideband gain to the audio. 
a storage configured to store parameters used in signal processing of the signal processor (¶0154, Fig. 16. Target specific loudness preset capture and store.); and 
a signal outputter configured to output the audio signal processed by the signal processor (Fig. 16. Modified audio is output.).
Seefeldt does not expressly disclose the signal compensation by the inverse number of the scaling.
Seefeldt in view of Tracey discloses the signal compensation by the inverse number of the scaling (Tracey, ¶0066. “The protected boost block 416 can restore the temporal gain and high pass gain removed above by inverse multiplication in FIG. 3 and in the 1/High pass gain multiplier.” “In some embodiments, the protected boost block 416 employs a smoothing algorithm to precomputed gains from block to block (or sample to sample) to enable the gains to transition smoothly.” Smoothed by inverse of scaling.).
Seefeldt and Tracey are analogous art because they are from the same field of endeavor with respect to audio loudness control.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to smooth by the inverse, as taught by Tracey. The motivation would have been to restore gain that will not cause clipping (Tracey, ¶0066).
As to claim 2, Seefeldt in view of Tracey discloses wherein the signal processor comprises: a pre-signal processor configured to variably apply the dynamic range for each area of the input audio signal; a pre-scale processor configured to apply the scaling of the size corresponding to the inverse number of the boosting gain determined by the user setting volume for the input audio signal; a main-signal processor configured to perform the tone mapping of the input audio signal by applying the boosting gain; and a Seefeldt, Figs. 4 and 16. See specific citations in rejection of claim 1 above. While the specific names of sub-units of the processor are not disclosed, Seefeldt discloses the claimed functions of each sub-unit. Before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious that the processing functions could have different labels.).
As to claim 3, Seefeldt in view of Tracey discloses wherein the main-signal processor is configured to perform the tone mapping by reflecting human hearing characteristics and output characteristics of the audio system according to the user setting volume (Seefeldt, ¶0137. “The gain in each of multiple frequency bands is changed by an amount that takes into account the human hearing model.”).
As to claim 4, Seefeldt in view of Tracey discloses wherein the main-signal processor is configured to apply the tone mapping of different curves for each volume step of an entire volume section (Seefeldt, ¶0128, Fig. 12. Adjustments to loudness based on equal loudness curve.).
As to claim 5, Seefeldt in view of Tracey discloses wherein the main-signal processor is configured to divide an entire volume section into a plurality of unit volume sections, and to apply the tone mapping of different curves to each of the plurality of unit sections (Seefeldt, ¶0128, Fig. 12. Adjustments to loudness based on equal loudness curve.).
As to claim 6, Seefeldt in view of Tracey discloses wherein the main-signal processor is configured to divide an entire volume section into a low volume section and a high volume section, and to apply the tone mapping of different curves to each of the low volume section and the high volume section. (Seefeldt, ¶0146, Fig. 14b. Target specific loudness mapped including Boost and Cut sections).
claim 7, Seefeldt in view of Tracey discloses a master volume controller configured to apply the master volume according to the user setting volume (Seefeldt, ¶0137. “A standard volume control adjusts the loudness of an audio signal by applying a wideband gain to the audio. Generally, the gain is coupled to a knob or slider that is adjusted by a user until the loudness of the audio is at the desired level.”).
As to claim 8, Seefeldt in view of Tracey discloses a headroom is applied to the input audio signal prior to the signal processing of the pre-signal processor (Tracey, ¶0006. Available headroom in the input audio signal is determined.).
The motivation would have been to adjust gain based on the available headroom (Tracey, ¶0005).
As to claim 9, Seefeldt in view of Tracey discloses a headroom is applied to the input audio signal after the signal processing of the pre-signal processor (Tracey, ¶0006. Available headroom in the input audio signal is determined. Obvious that headroom can be applied before, during or after processing.).
The motivation would have been to adjust gain based on the available headroom (Tracey, ¶0005).
As to claim 10, it is directed towards substantially the same subject matter as claims 1-2 and is therefore rejected using the same motivation as claims 1 and 2 above.
Claims 11-17 are rejected under claim 10 using the same motivation as claims 3-9 above.
As to claim 18, it is directed towards substantially the same subject matter as claims 1-2 and is therefore rejected using the same motivation as claims 1 and 2 above.
As to claim 19, Seefeldt in view of Tracey discloses dividing an entire volume section into a low volume section, a high volume section, and a middle volume section (Seefeldt, ¶0146, Fig. 14b. Target specific loudness mapped including Boost, no modification and Cut sections); 
Seefeldt, ¶0146, Figs. 14b and 16. Boosted at low volume.); 
when the user setting volume belongs to the high volume section, performing only the main-signal processing step, the master volume control step, and the post- signal processing step (Seefeldt, ¶0146, Figs. 14b and 16. Cut at high volume.); and 
when the user setting volume belongs to the middle volume section, performing only the master volume control step and the post-signal processing step (Seefeldt, ¶0146, Figs. 14b and 16. No modification outside of standard volume control in middle section.).
As to claim 20, Seefeldt in view of Tracey discloses an audio system comprising: 
a pre-signal processing step of variably applying a dynamic range for each area of an input audio signal (Seefeldt, ¶0028 and ¶0147, Fig. 4. DRC across different bands of the audio signal.); 
a pre-signal processor configured to vary a volume of each area by variably applying a dynamic range for each area divided based on an input audio signal level (Seefeldt, ¶0146, Fig. 14b. Target specific loudness mapped including Boost, no modification and Cut sections.); 
a pre-scale processor configured to calculate a boosting gain determined by a user setting volume and to apply a scaling of a size corresponding to an inverse number of the boosting gain to the input audio signal (Seefeldt, ¶0056 and ¶0134, Figs. 4, 14a and 16. “A feedback arrangement is employed in which an estimate of the specific loudness of the unmodified audio signal and an approximation to the target specific loudness are derived from the modified audio signal, the estimate of the specific loudness being calculated using the inverse of a function of the audio signal or measure of the audio signal.” “The gains may then be computed from equation 14b. As mentioned earlier, the 
a main-signal processor configured to perform a tone mapping of the input audio signal by applying the boosting gain determined by the user setting volume (Seefeldt, ¶0109, Fig. 16. “The processed or "modified" audio is synthesized from the gain-modified bands in a synthesis filterbank function or device ("Synthesis Filterbank) 110.”); and 
a post-signal processor configured to perform signal compensation for the input audio signal by the inverse number of the scaling applied by the pre-scale processor (Seefeldt, Fig. 16. Optional smoothing 107. Tracey, ¶0066. “The protected boost block 416 can restore the temporal gain and high pass gain removed above by inverse multiplication in FIG. 3 and in the 1/High pass gain multiplier.” “In some embodiments, the protected boost block 416 employs a smoothing algorithm to precomputed gains from block to block (or sample to sample) to enable the gains to transition smoothly.” Smoothed by inverse of scaling.).
The motivation is the same as claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654